

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement is effective the first day of
October, 1998 (the “First Amendment”), by and between MICROS SYSTEMS, INC., a
Maryland corporation, with offices located at 12000 Baltimore Avenue,
Beltsville, Maryland 20705 (hereinafter referred to as the "Company"), and
Thomas L. Patz, whose address is 7421 Bucks Haven Lane, Highland, Maryland 20777
(hereinafter referred to as the “Executive”).


WHEREAS, the Executive and the Company entered into an Employment Agreement
dated May 28, 1997 (the “Agreement”); and


WHEREAS, the parties hereto would like to amend the Agreement pursuant to this
First Amendment in an effort both: (i) to reflect the rapid growth experienced
by the Company, and the current status of the Company and the Executive relative
to other similarly positioned entities; and (ii) to solidify the long-term
management structure of the Company.


NOW, THEREFORE, the Company and the Executive, for good and valuable
consideration, and pursuant to the terms, conditions, and covenants contained
herein, hereby agree as follows:


1.  Section 3 of the Agreement, captioned “Term”, shall be deleted in its
entirety and the following new language inserted in lieu thereof:


“Term.  The term of this Agreement shall commence upon October 1, 1998, and
shall be for a period of three years.  The term of this Agreement shall be
automatically renewed on October 1 of each year for successive three-year
renewal terms thereafter, unless written notice is given by either party to the
other party, pursuant to which a party states that it elects not to renew
automatically the Agreement for an additional three-year renewal term.  Such
written notice of non-renewal must be provided to the other party not less than
120 days prior to the automatic renewal date.  In the event a notice of
non-renewal is tendered in accordance with the terms hereof, the Agreement shall
continue until the end of the then existing three-year term, unless otherwise
terminated as provided hereinbelow.”


2.  All other provisions of the Agreement shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
dates indicated below, the effective date of this First Amendment being the
first day of October, 1998.



   
COMPANY:
   
ATTEST:
 
MICROS SYSTEMS, INC.
                  By:    
(SEAL)
     
A.L. Giannopoulos
         
President and Chief
Executive Officer
   
[Corporate Seal]
           
EXECUTIVE:
   
WITNESS:
 
THOMAS L. PATZ
             

 
 
 

--------------------------------------------------------------------------------

 